Citation Nr: 0005053	
Decision Date: 02/25/00    Archive Date: 03/07/00

 DOCKET NO.  96-45 170	)	DATE
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a low back disability.



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1993 to November 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas.  The record reflects that by rating decision dated in 
April 1996, service connection for lumbosacral strain was 
granted and a 10 percent evaluation was assigned, effective 
November 11, 1995.  Additional evidence was developed and by 
rating decision dated in November 1998, the prior rating 
decision was amended to reflect a 20 percent evaluation for 
the lumbosacral strain, effective November 11, 1995, the day 
following the veteran's discharge from service.

By communication dated December 21, 1998, the veteran was 
informed of the 20 percent rating for the lumbosacral strain.  
He was told that if he was satisfied with the decision, he 
was to complete an enclosed form and return the appeal 
cancellation notification to the RO.  He did not do so and 
therefore the question of his entitlement to an original 
rating in excess of 20 percent for the low back strain is 
before the Board for appellate review.

The Board notes that by rating decision dated June 1999, 
service connection for a right knee disability and service 
connection for somatization disorder was denied.  The veteran 
was informed of the denial action that month.  A notice of 
disagreement with the determination is not of record.  He was 
also informed that service connection was granted for a 
chronic cervical spine disability and for a chronic left knee 
disability.  Neither the veteran nor his representative has 
expressed disagreement with the assigned disability ratings 
of 10 percent for the cervical spine or 10 percent for the 
left knee disorder.

January 2000 Decision Vacated

In the January 2000 decision the Board granted service 
connection for a cervical spine disability, namely cervical 
strain, and granted service connection for a left knee 
disability, namely chondromalacia.  It also denied 
entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain.  However, a review of the record reflects 
that service connection had previously been established for 
cervical spine and left knee disorders by the RO in a June 
1999 rating decision.  An appellate decision may be vacated 
at any time by the Board upon request of the veteran or his 
representative, or on the Board's own motion, where it is 
shown there has been a denial of due process.  38 C.F.R. 
§ 20.904(a) (1999).  In view of the foregoing, the January 
10, 2000 decision granting service connection for cervical 
spine and left knee disabilities is VACATED.  The issue of an 
initial rating in excess of 20 percent for a low back 
disability will be considered on a de novo basis below.


FINDING OF FACT

Manifestations of the lumbar strain include diffuse 
tenderness over the low back area and some paravertebral 
muscle spasm and no more than moderate limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain since the effective date of service 
connection have not been met.  38 U.S.C.A. §§ 1151, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to an Original Rating in Excess of 20 Percent for
Lumbosacral Strain

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for loss of working time 
proportionate to the severity of the several grades of 
disability.  The determination of whether an increased 
evaluation is warranted is to be based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history.

The veteran's back disability has been evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which provides a 20 
percent evaluation when there is lumbosacral strain with 
muscle spasm on extreme forward bending, and a unilateral 
loss of lateral spine motion, in the standing position.  A 40 
percent evaluation is provided for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The disability can also be evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 20 percent 
evaluation is assigned under the code when there is moderate 
limitation of motion of the lumbar spine.  The maximum rating 
of 40 percent is for assignment when the motion restriction 
of the spine is severe.  38 C.F.R. § 4.71a, Code 5292.

The low back disability could also be evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 20 percent 
evaluation requires moderate and recurrent symptoms 
associated with intervertebral disc syndrome.  The next 
higher rating of 40 percent is provided for severe 
intervertebral disc syndrome, manifested by recurring attacks 
with intermittent relief.  The maximum 60 percent rating 
requires pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

The Court has held that, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.40 provide as follows:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body on normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.

Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 provide:

As regards the joints the factors of 
disability reside in reduction of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations:  (a) 
less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, and so forth); (b) more movement 
than normal (from flail joint, 
resections, nonunion of fracture, 
relaxation of ligaments, etc.); (c) 
weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, 
divided or lengthened tendons, and so 
forth); (d) excess fatigability; (e) 
incoordination, impaired ability to 
execute skilled movements smoothly; and 
(f) pain on movement, swelling, deformity 
or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

38 C.F.R. § 4.45.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "compensation for service-connected injury is 
limited to those claims which show present disability" and 
held that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, the Court has held that the provision is not 
applicable for the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  At the time of an initial rating, 
separate ratings will be assigned for separate periods of 
time based on facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

With these principles in mind, the Board will consider 
whether the veteran was entitled to an evaluation in excess 
of 20 percent during any period since service connection was 
established.

A review of the evidence of record discloses that when the 
veteran was accorded an examination of the joints by VA in 
March 1996, he exhibited a normal gait and a straight spine.  
He had 80 degrees' flexion, 40 degrees' extension, 40 
degrees' lateral extension and 35 degrees' rotation of the 
low back.  He did these movements very slowly and 
"unwillingly."  The diagnosis was complaints of back 
condition without clinical confirmation.

The veteran was also accorded a general medical examination 
by VA in March 1996.  It was indicated that the examination 
was essentially negative.

An X-ray study of the spine at that time was normal.

When he was accorded an examination of the joints by VA in 
March 1997, he was observed to be able to move on and off the 
examining table without difficulty.  He was also able to lie 
down on the table.  The examiner remarked that throughout the 
examination the veteran demonstrated marked overt pain 
behavior.  There were normal contours to the lumbar spine.  
There was no paravertebral muscle spasm.  Further, there was 
no rigidity and no palpable abnormality.

When asked to go through range of motion testing, the veteran 
"inhibited" the range of motions, making them unusable for 
rating purposes.  The examiner noted that the veteran was 
able to move his neck and his spine to a greater extent than 
he did when asked by the examiner to move it for measurement 
purposes.  It was noted that for measurement purposes, the 
veteran flexed the spine to 20 degrees.  He would not extend 
beyond 0 degrees.  Also, he would not laterally flex or 
rotate the spine beyond 0 degrees.  However, when asked to do 
several of the tests with his hands, he voluntarily lumbar 
flexed to at least 40 degrees.

The examination impressions included chronic pain syndrome, 
lumbalgia, and psychological factors affecting physical 
condition, including depression.

In discussing the impact of pain, the examiner noted that in 
his opinion the veteran was "a pain magnifier."  By this, he 
meant that the veteran demonstrated marked pain behavior 
throughout the examination.  The examiner stated he could not 
document objectively the severity of pain because of no 
muscle atrophy that could be detected.  Further, he could not 
identify anything with regard to range of motion because the 
ranges of motion were blocked voluntarily although he 
indicated the veteran showed improved motion when not 
realizing that he was being observed.  The examiner suspected 
the pain affected the veteran to a mild degree.

X-ray studies of the lumbar spine done at that time were 
entirely normal except for notation of marginated defect of 
the 5th lumbar vertebra, noted as probably being 
developmental in nature.

The veteran was accorded an examination of the spine by VA in 
August 1998.  Reference was made to medical records from the 
VA Medical Center in Shreveport.  It was noted that the 
lumbar spine X-ray studies made in May 1998 were interpreted 
as being within normal limits.  The veteran's problems at 
that facility reportedly included low back pain or sciatica, 
and discogenic disease.  The veteran was seen on one occasion 
in 1998 for complaint of low back pain.  He was given a 
muscle relaxant.

The veteran stated that he hurt his low back doing physical 
training on a concrete surface in 1994.  He referred to 
various treatments over the years, but acknowledged that he 
had had no surgery.  Examination of the low back seemed to 
show diffuse tenderness from about the midthoracic area, 
including both gluteal areas.  This was described as an 
"exceedingly subjective" finding.  The veteran did not seem 
to withdraw after any palpation using deep pressure over the 
lumbar area.  There seemed to be some paravertebral muscle 
spasm, more so on the left than on the right.  The veteran 
sat leaning slightly toward the left.  There was no scoliosis 
when he assumed an upright position, either standing or 
sitting.  On straight leg raising he stated it was painful 
before the legs were raised.  He complained that it became 
more severe after 45 degrees and was somewhat lessened in 
degree of pain by flexion of the knees.

The pertinent examination diagnosis was lumbar strain with 
chronic pain and paresthesias of both thighs.  The examiner 
noted the veteran's symptoms were amplified by a somatoform 
disorder.  Lumbar limitation at the present time represented 
significant occupational impairment for activities such as 
running, jogging, walking, climbing, use of stairs 
repetitively, working above the shoulders with the upper 
arms, looking upward significantly, or doing common labor 
work.

The veteran was accorded neurological testing and it was 
indicated that all motor and sensory response amplitude and 
latency values were normal.  The derived conduction velocity 
values were also within normal limits.

The veteran was also accorded a peripheral nerve examination 
by VA in August 1998.  He was able to walk and to stand.  He 
was also able to stand on his heels.  He hesitated to do knee 
bending, and lurched as if it were very painful.  Sensory 
examination of the lower extremities was essentially intact.  
There was no clonus.  There were no pathological reflexes.  
Reflexes in the lower extremities were 2 plus and symmetrical 
bilaterally.  The pertinent diagnosis was intermittent lumbar 
sensory radiculopathy of the lower extremities.


Analysis

The veteran would be entitled to an evaluation in excess of 
20 percent if he had more than moderate limitation of motion 
of the lumbar spine.  The record shows, however, that the 
veteran has been less than cooperative at the time of the 
various examinations afforded him.  For example, at the time 
of the March 1997 examination the examiner described the 
veteran as a pain magnifier and opined that this made it most 
difficult to obtain assessment of the effect of the veteran's 
symptoms on his disability.  The examiner commented that it 
was likely that there was no more than mild impairment.

Specific notation was made more than one time that the 
veteran was observed to have better motion of the lumbar 
spine, and was able to get on and off the examining table, 
and to perform other movements.  Notation was made that an X-
ray study of the lumbar spine in 1997 was entirely normal.  
Also, when accorded neurological testing by VA in March 1998, 
while the veteran was given a diagnosis of intermittent 
lumbar sensory radiculopathy on the lower extremities, it was 
indicated that the neurological examination was normal.  
Diagnostic studies were also reported as normal.  In view of 
the comments made by the examiners and the findings reported 
on the several examinations accorded the veteran since his 
service discharge, the Board cannot conclude that the veteran 
has been shown to have more than moderate limitation of 
motion at any time since service discharge.

An evaluation in excess of 20 percent under Diagnostic Code 
5295 would require a showing of severe lumbosacral strain, 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with arthritic 
changes or narrowing or irregularity of joint spaces; or some 
of these manifestations with abnormal mobility on forced 
motion.  Throughout the period since service connection was 
granted, the veteran's spine has been found to be in good 
alignment.  There have been no reports of listing, and as 
discussed above, it has not been shown that he has had any 
more than moderate limitation of forward flexion.  Abnormal 
mobility has not been reported in any other medical records 
since service.  Therefore, the veteran would not be entitled 
to an evaluation in excess of 20 percent under Diagnostic 
Code 5295, for any period since service connection was 
established.

An evaluation in excess of 20 percent under Diagnostic Code 
5293, would require that the veteran have severe or 
pronounced intervertebral disc syndrome at some point since 
service connection was established.  As noted above, recent 
neurological testing was essentially negative except for a 
notation of only intermittent lumbar sensory radiculopathy of 
the lower extremities.  This is not indicative of a severe 
intervertebral disc disease.  Other findings reported on the 
examinations since service reflect that the veteran has good 
motor strength, no clonus, and no pathological reflexes.  
Given the relatively few abnormal findings, the Board is 
unable to conclude the veteran has had more than moderate 
intervertebral disc disease during any period since the grant 
of service connection.

The veteran could receive an increased evaluation under any 
of the aforementioned diagnostic codes for additional 
limitation of motion resulting from functional impairment.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

However, as has been noted above, the various examinations 
accorded the veteran since service have provided no evidence 
of atrophy or disuse.  Although the veteran has referred to 
constant pain in the low back since service, the severity of 
the pain he experiences has been called into question by at 
least one examiner.  The Board is unable to conclude on the 
basis of this record, that there is any additional loss of 
motion due to functional impairment.  Ultimately, the Board 
finds that the veteran is not entitled to an evaluation in 
excess of 20 percent during any period since service 
connection was established for his lumbosacral strain.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain is denied.

		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

